Citation Nr: 0623322	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from July 1946 to August 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 29, 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran filed his initial claim of entitlement to service 
connection for tinnitus in October 2003.  Service connection 
was granted for the condition in a December 1, 2003 rating 
decision.  A 10 percent disability rating was assigned.  

On December 18, 2003, the veteran filed a request for an 
increase in the disability rating assigned for tinnitus and 
specifically argued that a separate 10 percent evaluation was 
warranted for each ear.  The December 29, 2003 rating 
decision denied the claim, and the veteran duly perfected an 
appeal.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  

Review of the record indicates that the veteran's initial 
service connection claim for tinnitus, as well as his 
subsequent increased rating claim, were filed after June 13, 
2003 (the effective date of the most recent change in the 
rating criteria regarding tinnitus).  The Secretary's stay, 
however, only affected tinnitus claims filed before June 13, 
2003.  Because the veteran's claim was filed after this date, 
it was not subject to the Secretary's stay.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

Other procedural matters

The Board has considered whether the veteran's December 18, 
2003 statement, which the RO construed as an increased rating 
claim, can be considered a notice of disagreement to the 
December 1, 2003 rating decision (which initially granted 
service connection for tinnitus and assigned a 10 percent 
rating), as it was received within one year of that decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.302 (2005).  

The December 18, 2003 statement, however, did not mention the 
December 1, 2003 rating decision, and did not in any way 
express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2005).  Although cognizant of the fact that it must 
liberally construe statements from claimants, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), the Board finds that 
the veteran's December 18, 2003 statement was properly 
construed by the RO as a new claim.  That statement was not a 
notice of disagreement with respect to the December 1, 2003 
rating decision, since no disagreement therewith was in fact 
expressed by the veteran.  See Brannon v. West, 12 Vet. App. 
32 (1998) [although the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].

In any event, the outcome of the appeal is the same: the 
veteran is entitled to a 10 percent disability rating and no 
more for his service-connected tinnitus.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
(and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA).

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).


Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999 and 
June 13, 2003.  See 64 Fed. Reg. 25,202 (1999) and 68 Fed. 
Reg. 25,822 (2003).  Because the veteran filed his increased 
rating claim in December 2003, only the current version of 
Diagnostic Code 6260 is applicable to this case.  It provides 
for a single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See VA Form 646, dated April 
21, 2004.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  Such is 
the only version of Diagnostic Code 6260 applicable in this 
case.  It has never been in dispute.  

The arguments of the veteran in the instant case, however, 
appear to be congruent with the Court's holding in Smith.  
See generally Smith v. Nicholson, 19 Vet. App. 63 (2005).  In 
Smith, the Court determined that the "plain meaning" of 
38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  The Federal Circuit, however, 
recently reversed the Court's holding in Smith, concluding 
that the Court erred in not deferring to the VA's 
interpretation of Diagnostic Code 6260, which is that a 
veteran is entitled only to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding 
that "the Court may not review the schedule of ratings for 
disabilities . . . or any action of the Secretary in adopting 
or revising the rating schedule"]; Wanner v. Principi, 
370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's 
discretion over the rating schedule is "insulated from 
judicial review," with one recognized exception limited to 
constitutional challenges].  

Neither the decision of the Court nor the Federal Circuit in 
Smith is applicable in the instant case, however, as that 
case concerned only the pre-June 2003 versions of Diagnostic 
Code 6260.  Only the current version of Diagnostic Code 6260, 
which provides for a single 10 percent rating for tinnitus 
whether the sound is perceived unilaterally or bilaterally, 
is applicable here.  The Federal Circuit's holding in Smith 
(which reversed the Court's opinion on which the veteran 
impliedly relies) is instructive, however, in that it clearly 
states that regardless of the version of Diagnostic Code 6260 
employed, the maximum schedular rating available for tinnitus 
is 10 percent.  The arguments of the veteran and his 
representative are inapposite to this holding.  

As outlined above, the current version of Diagnostic Code 
6260 provides for a maximum 10 percent rating whether the 
sound is perceived unilateral or bilaterally.  Accordingly, 
as there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Extraschedular consideration

The December 29, 2003 rating decision specifically found that 
an extraschedular evaluation was not warranted in this case.  
See 38 C.F.R. § 3.321(b) (2005).  However, the veteran did 
not challenge that decision in his notice of disagreement or 
at any other time.  His contentions have been limited to that 
discussed above, i.e., that the former version of the rating 
schedule allowed for separate 10 percent ratings for tinnitus 
in each ear.  See VA Form 646, dated April 21, 2004.  
Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of 
entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


